DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Astier US 20200040389.
Astier discloses nucleic acids sequencing using nanotransistors (which is viewed as the electrically conductive channel). A nanotransistor can experience a change in an electrical characteristic, such as a current frequency or a current amplitude, when a molecule is near or contacts the nanotransistor. To analyze a nucleic acid molecule, moieties can be used as labels and attached to nucleotides or other nucleic acid molecule precursors. The nucleotide with the moiety can hybridize to the nucleic acid molecule, and a change in an electrical characteristic can then be measured in the nanotransistor. The moiety may be identified based on the change in electrical characteristic, and then correspondingly the nucleotide associated with the moiety can also be identified. Accordingly, the sequence of the nucleic acid molecule may then be determined. 
In some embodiments, to aid in sensing the nucleotide, a polymerase can be tethered to the transistor with a tether compound. The nucleotide is attached to a label compound, which includes the moiety. The polymerase hybridizes the nucleotide with the nucleic acid molecule. The hybridization of the nucleotide may cause the nucleotide to separate from the label compound. After the nucleotide separates from the label compound, a portion of the label compound may bind with a portion of the tether compound. As a result, the moiety may be close enough to the nanotransistor to be detected. The remainder of the label compound may partially or completely separate from the tether compound. The label compound may then bind again to the tether compound and repeat this process. The resulting change in the electrical characteristic in the transistor may help in identifying the moiety. After the label compound completely separates from the tether compound, then another nucleotide with another moiety may be added by the polymerase to the nucleic acid molecule to be sequenced. Embodiments of the present technology may allow for analysis of nucleic acid molecules through electrical characteristics rather than optical characteristics. Additionally, embodiments may also avoid the need for wash cycles in analysis. (See Summary).
The nucleotide can be labeled with a polymer, with the polymer attached to a moiety.  The moiety induces a strong field disruption in the nanotransistor at a close enough proximity. The polymer may include a single-stranded nucleic acid that at least partially hybridizes with the compound that tethers the polymerase to the nanotransistor. 
In FIG. 5, the polymer may include polyethylene glycol, a peptide, or a biological polymer. Polymer  may have a specific affinity for another polymer of a similar nature. For example, polymer may be a short peptide that has a known affinity for another peptide. The peptide may have a certain sequence and may be used to interact with an oligonucleotide of a specific sequence [0041]-[0045]. (this is viewed to be inclusive of instant claims 3-5).
Astier teaches that for example, the moiety 524 may be a metal cluster, a halogen, or a redox agent.  A metal cluster may include a multi-metal organometallic compound or a metal nanoparticle [0044]. (which is viewed to be inclusive of instant claims 2, 13). Moiety 524 may have a strong electric field or otherwise a strong field effect on transistor 506 when within the Debye length of transistor 506…. The plurality of label compounds may also increase the effect on the nanotransistor as multiple moieties may combine their field effects on the transistor. [0044], [0083] (this is viewed to inclusive of instant claim 18).
Astier teaches with four different nucleotides for DNA (A, T, C, G), the system may include four different compounds with four different moieties--one for each type of nucleotide. The system may include a plurality of these compounds, and each type of compound may be one of a plurality of these compounds. The different types of nucleotides are labeled with different moieties. The different moieties, when in proximity of the nanotransistor, show different current signatures. As a result, the nucleotides are identified by the current patterns in the nanotransistor. [0045]; [0066] (which is viewed to be inclusive of claim 15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al.  20100167938  in view of Astier US 20200040389  in further view of Stratagene Catalog page 39 1988.
Su et al.  (whole document, especially claims 1-20; description paragraphs [0030-0039], [0043-0045], [0050]: figures 1, 7B, 8, 9 and 12) teaches about a method of sequencing of a template nucleic acid, said method uses redox labeled. Su et al. teaches, the method is performed in flow cells comprising electrically conductive nano- or microchannels, wherein all necessary reagents are added. The labeled nucleotides are associated with a polymerase and introduced into nascent DNA chain that is hybridized with the template nucleic acid that in turn is attached to said electrically conductive channels (see paragraph [0037] and figure 9). As a result of an interaction between a redox group of the labeled nucleotide and the electrically conductive channel a redox reaction occurs, wherein said redox group acts as a redox-active charge tag. Said redox reaction takes place in vicinity of the electrically conductive channel and causes changes in electric properties of said channel. Su et al. teaches the voltage is applied for evaluation of the channels properties such as capacity and conductivity and said properties are measured by a sensor (e. g. field effect transistor (FET)-based sensor) bound to a detector (claim 6; paragraphs [0036-0037], [00631]; figure 8). Su et al. teaches said DNA sequencing method comprises repeated cycles, wherein each cycle comprises cleaving the redox-active charge tag. (claims 1, 11 and paragraph [0025], [0034] and (0057).  In addition, the nucleic acid sequencing method as set forth in Su et al. implies that each of four nucleotides is labeled by a distinctive redox- active charge tag. The redox is, for example, a ferrocene, a 4-hydroxyphenol, a 4-aminophenol, or a napthyl. [0032]-[0033]. 
Su et al. teaches major reagent solutions include: 1) Reaction buffer (also used as washing solution): 50 mM NaCl, 10 mM Tris-HCl (pH 7.9), 10 mM MgCl.sub.2, 1 mM dithiothreitol, 100 .mu.g/ml BSA [0054]. (which is viewed to be inclusive of instant claim 17).
Su et al. teaches in operation, variations in the potential between the solution (the gate) in the reaction region 920 and the insulator 940 surface modify the charge distribution in the channel 930. Changes in the solution, such as changes in charge distribution created by the linearly amplified PPi molecules or bound charges associate with the DNA molecules, can be measured by changes in the conductivity or changes in the capacitance across the channel 930. [0037] (Which is viewed to be inclusive of instant claims 6, 14 and 16).
Su et al. does not teach a tethered polymerase or a linking group attaching the redox group to the nucleotide.
Astier discloses nucleic acids sequencing using nanotransistors (which is viewed as the electrically conductive channel). A nanotransistor can experience a change in an electrical characteristic, such as a current frequency or a current amplitude, when a molecule is near or contacts the nanotransistor. To analyze a nucleic acid molecule, moieties can be used as labels and attached to nucleotides or other nucleic acid molecule precursors. The nucleotide with the moiety can hybridize to the nucleic acid molecule, and a change in an electrical characteristic can then be measured in the nanotransistor. The moiety may be identified based on the change in electrical characteristic, and then correspondingly the nucleotide associated with the moiety can also be identified. Accordingly, the sequence of the nucleic acid molecule may then be determined. 
In some embodiments, to aid in sensing the nucleotide, a polymerase can be tethered to the transistor with a tether compound. The nucleotide is attached to a label compound, which includes the moiety. The polymerase hybridizes the nucleotide with the nucleic acid molecule. The hybridization of the nucleotide may cause the nucleotide to separate from the label compound. After the nucleotide separates from the label compound, a portion of the label compound may bind with a portion of the tether compound. As a result, the moiety may be close enough to the nanotransistor to be detected. The remainder of the label compound may partially or completely separate from the tether compound. The label compound may then bind again to the tether compound and repeat this process. The resulting change in the electrical characteristic in the transistor may help in identifying the moiety. After the label compound completely separates from the tether compound, then another nucleotide with another moiety may be added by the polymerase to the nucleic acid molecule to be sequenced. Embodiments of the present technology may allow for analysis of nucleic acid molecules through electrical characteristics rather than optical characteristics. Additionally, embodiments may also avoid the need for wash cycles in analysis. (See Summary).
The nucleotide can be labeled with a polymer, with the polymer attached to a moiety.  The moiety induces a strong field disruption in the nanotransistor at a close enough proximity. The polymer may include a single-stranded nucleic acid that at least partially hybridizes with the compound that tethers the polymerase to the nanotransistor. In FIG. 5, the polymer may include polyethylene glycol, a peptide, or a biological polymer. Polymer  may have a specific affinity for another polymer of a similar nature. For example, polymer may be a short peptide that has a known affinity for another peptide. The peptide may have a certain sequence and may be used to interact with an oligonucleotide of a specific sequence [0041]-[0045]. (this is viewed to be inclusive of instant claims 3-5).
Astier teaches that for example, the moiety 524 may be a metal cluster, a halogen, or a redox agent.  A metal cluster may include a multi-metal organometallic compound or a metal nanoparticle [0044]. (which is viewed to be inclusive of instant claims 2, 13). Moiety 524 may have a strong electric field or otherwise a strong field effect on transistor 506 when within the Debye length of transistor 506…. The plurality of label compounds may also increase the effect on the nanotransistor as multiple moieties may combine their field effects on the transistor. [0044], [0083] (this is viewed to inclusive of instant claim 18).
Astier teaches with four different nucleotides for DNA (A, T, C, G), the system may include four different compounds with four different moieties--one for each type of nucleotide. The system may include a plurality of these compounds, and each type of compound may be one of a plurality of these compounds. The different types of nucleotides are labeled with different moieties. The different moieties, when in proximity of the nanotransistor, show different current signatures. As a result, the nucleotides are identified by the current patterns in the nanotransistor. [0045]; [0066] (which is viewed to be inclusive of claim 15).
Astier and Su et al. et al. are both in the same field of endeavors, it would have occurred to a person skilled in the art to adjust or manipulate the polymerase attachment to the nanotransistor so as to improve the incorporation of the labeled nucleotide and/or detection results. Astier teaches that in some cases, nucleic acid polymerase  may be tethered to nanotransistor or particle with a compound similar to any tether compound described herein. In some cases, nucleic acid polymerase  may not be tethered to nanotransistor and may instead freely move within the aqueous medium. In cases where nucleic acid polymerase  is tethered to nanotransistor or particle, the tether compound may comprise a nucleic acid strand that binds or hybridizes with at least a portion of the label compound, similar to embodiments described above and in FIGS. 5 and 6. However, not tethering the nucleic acid polymerase to the nanotransistor may simplify the system by not requiring a tether compound for the nucleic acid polymerase and not configuring a label compound to bind with the tether compound.  [0072].  
  MPEP states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the tethered polymerase was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art. Additionally Astier teaches The nucleotide can be labeled with a polymer, with the polymer attached to a moiety.  The moiety induces a strong field disruption in the nanotransistor at a close enough proximity. The polymer may include a single-stranded nucleic acid that at least partially hybridizes with the compound that tethers the polymerase to the nanotransistor. In FIG. 5, the polymer may include polyethylene glycol, a peptide, or a biological polymer. Polymer  may have a specific affinity for another polymer of a similar nature. For example, polymer may be a short peptide that has a known affinity for another peptide. The peptide may have a certain sequence and may be used to interact with an oligonucleotide of a specific sequence [0041]-[0045].
With regards to claims 19-22, it would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the claimed invention because kits provide only the quantities one actually needs, premixed and tested. Their format saves money and resources by dramatically reducing waste and time. (Stratagene).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	6 May 2022